Exhibit 10.1

 

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is entered into by and
between J. Bruce Boisture, including any executor, administrator,
representative, heir, or assign, and anyone acting by or for J. Bruce Boisture
or on his behalf (hereinafter referred to as “Boisture”), and Financial
Industries Corporation, including any member company, agent, officer, director,
employee, representative, attorney, affiliate, successor or assign of Financial
Industries Corporation (hereinafter referred to as “FIC”).

In consideration of the premises, the terms and provisions set forth herein, the
mutual benefits to be gained by the performance thereof and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, FIC and Boisture agree as follows:

1.          Effective as of November 4, 2005, Boisture agrees to resign his
employment with FIC and its subsidiaries, and to resign from all director and
officer positions with FIC and its subsidiaries. Boisture understands that this
Agreement is his complete agreement with FIC and that the Agreement supersedes
any earlier or contemporaneous agreements or representations between FIC and
him, provided, however, that Boisture’s Employment Agreement dated January 7,
2004, (“Employment Agreement”) shall continue in full force and effect through
November 4, 2005. Boisture understands that this Agreement is intended to
completely, permanently and amicably terminate his employment with FIC and any
claims he may have against FIC as of the date he signs this Agreement. This
Agreement can be modified only by a writing signed by both Boisture and the
Chairman of the Board of Directors for FIC.

2.          Boisture understands and agrees that this Agreement is a binding
legal document, and that he has had the opportunity to discuss all aspects of
the Agreement with an attorney of his own choosing. Boisture acknowledges that
FIC has made no representations to him concerning this Agreement other than what
is contained in this Agreement, and that no representations by FIC other than
those contained in this Agreement have induced Boisture to sign this Agreement.

3.          Boisture may accept the Agreement by signing it and sending it to
FIC at the address below:

Theodore A. Fleron

Vice President and General Counsel

Financial Industries Corporation

River Place Pointe

6500 River Place Blvd., Bldg. 1

Austin, Texas 78730

4.          Boisture understands that FIC’s decision to offer him the
consideration described in paragraph 5 (the “Consideration”) is voluntary on the
part of FIC and the Consideration is not otherwise owed to him. If Boisture
elects to revoke his acceptance of this Agreement, FIC will have no obligation
to grant Boisture the Consideration.

 

 

1

 



 

 

5.          In exchange for the promises Boisture has made in this Agreement,
FIC will do the following:

(a)

FIC will pay to Boisture severance benefits in the amount of two hundred
thousand dollars ($200,000), to be paid in five monthly installments of forty
thousand dollars ($40,000) each, less applicable withholdings1, with the first
payment on November 4, 2005, and subsequent payments on December 4, 2005,
January 4, 2006, February 4, 2006, and March 4, 2006;

(b)

On June 30, 2007, FIC will: (i) if approval by the shareholders of FIC of the
issuance described below is obtained on or prior to June 30, 2007, deliver to
Boisture sixty thousand (60,000) shares of common stock of FIC, par value $0.20
per share (the “Common Stock”), or (ii) if such approval by the shareholders of
FIC has not been obtained on or prior to June 30, 2007, pay four hundred and
sixty five thousand dollars ($465,000) in a lump sum cash payment, in either
case less applicable withholdings;

(c)

Within five days of a Change of Control of FIC if such Change of Control has
occurred on or prior to June 30, 2007, FIC shall pay to Boisture in cash, less
applicable withholdings, (a) any amounts not yet paid pursuant to Section 5(A)
above and (b) in satisfaction of its obligations under Section 5(B) above, an
amount equal to the product of (x) 60,000 and (y) the per-share value imputed or
assigned to the Common Stock in or at the time of such Change of Control. If no
such Change of Control described in the preceding sentence has occurred, then
within five days of a Change of Control of FIC occurring after June 30, 2007,
but before December 31, 2008, FIC shall, to the fullest extent such payment may
be made in accordance with Article 2.38(B) of the Texas Business Corporation
Act, pay to Boisture in cash, less applicable withholdings, an amount equal to
the product of (x) the number of shares (if any) issued to Boisture pursuant to
Section 5(B) above and still owned by him at the time of such Change of Control
and (y) the per-share value imputed or assigned to the Common Stock in or at the
time of such Change of Control. The payment for shares in the preceding sentence
shall be made immediately upon the surrender by Boisture of such shares, free of
adverse claims.

“Change of Control” means (i) any one person, or more than one person acting as
a group (as defined in the regulations relating to Section 409(A)), acquires
ownership of stock of FIC that, together with stock held by such person or
group, constitutes more than 50 percent of the total fair market value or total
voting power of the stock of FIC or (ii) any one person, or more than one person
acting as a group (as defined in the regulations relating to Section 409(A)),
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from FIC that have a
total gross fair market value equal to or more than 40 percent of the total
gross fair market value

 

_________________________

1Withholding as used in this Agreement shall refer to the normal 20% Federal
Income Tax withholding for bonus payments and shall not include any IRC Section
409A withholding amounts.

 

 

2

 



 

of all of the assets of FIC immediately prior to such acquisition or
acquisitions or (iii) a majority of members of the corporation’s board of
directors is replaced during any six-month period by directors whose appointment
or election is not endorsed by a majority of the members of the corporation’s
board of directors prior to the date of the appointment or election, but only to
the extent these events in (i), (ii) or (iii) are deemed a change in the
ownership or effective control of FIC or in the ownership of a substantial
portion of the assets of FIC pursuant to Section 409(A)(a)(2)(A)(v) of the
Internal Revenue Code of 1986, including any IRS or Treasury regulations,
revenue rulings or notices related to such section. For purposes of this
section, the per-share value imputed or assigned to the Common Stock in or at
the time of the Change of Control shall mean (a) in the case of a merger, share
exchange or liquidation following a sale of substantially all assets, the amount
that is paid to shareholders of FIC generally pursuant to such transactions and
(b) in the case of any other Change of Control, the Closing Price (as defined
below) of the Common Stock on its principal trading market on the trading day
immediately preceding the first date that the Change of Control shall be deemed
to have occurred or if no closing sales price is reported by such principal
trading market, then the average of the high and low. In the event of the
consideration received by the shareholders of the Company, in clause (a) of the
preceding sentence is not entirely cash or in the event that more than one type
of consideration or more than one price is paid in any Change of Control, the
value of such consideration shall be determined in good faith by the FIC Board
of Directors. An appropriate adjustment shall be made to take into account any
stock split, reverse stock split, stock dividend, recapitalization or similar
transaction.

“Closing Price” of a security for any day shall mean the last sales price,
regular way, on such day or, in case no such sale takes place on such day, the
average of the closing bid and asked prices, regular way, on such day, in either
case as reported in the principal transaction reporting system with respect to
securities listed or admitted to trading on the principal national securities
exchange on which such security is listed or admitted to trading, or, if such
security is not listed or admitted to trading on any national securities
exchange but sales price information is reported for such security, as reported
by NASDAQ or such other self-regulatory organization or registered securities
information processor (as such terms are used under the Exchange Act) that then
reports information concerning such security, or, if sales price information is
not so reported, the average of the high bid and low asked prices in the
over-the-counter market on such day, as reported by NASDAQ or such other entity,
or, if on such day security is not quoted by any such entity, the average of the
closing bid and asked prices as furnished by a professional market maker making
a market in such security selected by the Board of Directors of FIC. If on such
day no market maker is making a market in such security, the fair value of such
security on such day as determined in good faith by the Board of Directors of
FIC shall be used; and

(d)

All of Boisture’s employee benefits shall terminate as of November 4, 2005,
except that Boisture will retain any rights he may have to vested benefits under
an

 

3

 



 

employee pension or benefit plan as of November 4, 2005. Boisture will not be
entitled to continue his participation in any employee pension benefit plan or
other employee benefit plan after November 4, 2005. On or before November 4,
2005, FIC shall pay to Boisture all amounts due and owing under Section 4(D)
(including tax “gross-up”) and Section 6(A) of the Employment Agreement.

The courses of action described in this Agreement, which FIC agrees to undertake
in exchange for Boisture’s agreement to the terms of this Agreement, are FIC’s
Consideration for the Agreement. Boisture understands and agrees that he is
entitled to nothing else from FIC in exchange for his agreement to the terms of
this Agreement.

6.          Boisture hereby represents and warrants to FIC with respect to the
Common Stock, if received by Boisture pursuant to this Agreement:

6.1

Experience; Access to Company Information.

Boisture is an Accredited Investor (as such term is used in Rule 501) under the
Securities Act of 1933, as amended (the “Securities Act”). Boisture has had an
opportunity to discuss FIC’s business, management and financial affairs with the
members of FIC’s management and has had an opportunity to ask questions of the
officers of FIC, which questions were answered to its satisfaction.

6.2

Investment Purposes; Rule 144.

(a)              Boisture is acquiring the Common Stock solely for investment
for its own account, and not with the view to, or for resale in connection with,
any distribution thereof. Boisture understands that the Common Stock has not
been registered under the Securities Act or applicable state and other
securities laws by reason of a specific exemption from the registration
provisions of the Securities Act and applicable state and other securities laws.

(b)            Boisture acknowledges and understands that he must bear the
economic risk of its investment in the Common Stock for an indefinite period of
time because the Common Stock must be held indefinitely unless subsequently
registered under the Securities Act and applicable state and other securities
laws or unless an exemption from such is available. Boisture understands that
FIC has not agreed to and does not plan to file a registration statement to
register the resale of the Common Stock under the Securities Act.

(c)            Boisture is aware of the current provisions of Rule 144
promulgated under the Securities Act which permit limited resale of securities
purchased in a private placement subject only to the satisfaction of certain
specified conditions.

6.3

Restrictions on Transfer; Legends

Prior to any proposed transfer (whether by sale, assignment, pledge or
otherwise) of the Common Stock, Boisture or any subsequent proposed transferor
(the “Transferor”)

 

4

 



 

will give written notice to FIC of his intention to effect such transfer. Each
such notice shall describe the manner and circumstances of the proposed
transfer, and shall be accompanied by a written opinion of legal counsel who
shall be reasonably satisfactory to FIC, addressed to FIC, to the effect that
the proposed transfer of the securities in question may be effected without
registration under the Securities Act. Any such legal opinion must be reasonably
satisfactory to FIC and must state that it may also be relied upon by any
applicable transfer agent or stock exchange or counsel to FIC. Upon compliance
with the terms of this paragraph 6 to the reasonable satisfaction of FIC, the
Transferor shall be entitled to transfer such securities in accordance with the
terms of the notice delivered by the Transferor to FIC. The Transferor will,
prior to any transfer (unless such transfer is made pursuant to Rule 144 or an
effective registration statement under the Securities Act), cause any transferee
of the Common Stock, to enter into an agreement with FIC that the transferee
will take and hold such securities subject to the provisions and upon the
conditions specified in this paragraph 6. FIC shall have no obligation to effect
any transfer on its books and records (and no such attempted transfer shall be
effective) unless such transfer is made in accordance with the terms of this
paragraph 6. FIC may issue stop transfer instructions to any transfer agent for
the Common Stock in order to implement any restriction on transfer contemplated
by this paragraph 6. The Common Stock shall contain the following legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. SUCH
SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AS TO THE AVAILABILITY
OF AN EXEMPTION FROM REGISTRATION THAT SUCH REGISTRATION IS NOT REQUIRED AND
THAT ANY PROSPECTUS DELIVERY REQUIREMENTS ARE NOT APPLICABLE. ADDITIONALLY, THE
TRANSFER OF SUCH SHARES IS SUBJECT TO COMPLIANCE WITH THE TERMS OF AN AGREEMENT
WITH THE COMPANY DATED SEPTEMBER 27, 2005 AND NO TRANSFER OF SUCH SHARES WILL BE
VALID WITHOUT SUCH COMPLIANCE. A COPY OF SUCH AGREEMENT WILL BE PROVIDED BY THE
COMPANY UPON REQUEST.

7.          Boisture settles, releases and waives all claims, liens, demands,
causes of action, obligations, damages and liabilities of any kind, known or
unknown, that Boisture ever had, now has or may hereafter claim to have had
against FIC (or any of its member companies, agents, officers, directors,
employees, insurers, employee benefit plans (and the fiduciaries and agents of
said plans), attorneys, affiliates, assigns, successors or any other
representative acting for or on FIC’s behalf) as of the date FIC signs this
Agreement, including, but not limited to, any claims arising under the
Employment Agreement and any other agreement between Boisture and FIC, as well
as any claims that may exist under the Age Discrimination in Employment Act, as
amended; Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights
Act of 1991; the Civil Rights Act of 1866; the Americans with Disabilities Act;
the Older Workers Benefit Protection Act of 1990; the Family and Medical Leave
Act of 1993; the Employee Retirement Income Security Act of 1974, as amended;
the Labor Management Relations Act, as amended; claims arising under any other
federal, state or local constitution, statute, ordinance or regulation

 

5

 



 

(including though not limited to any claims arising under Texas statutory or
common law); any claims of personal injury, tort or breach of contract; and any
and every other claim arising under the common law of the states and territories
of the United States of America.

8.          FIC settles, releases and waives all claims, liens, demands, causes
of action, obligations, damages and liabilities of any kind that it has or may
hereafter claim to have had against Boisture as of the date FIC signs this
Agreement, to the extent that facts regarding any such claims are known to FIC
as of the date Boisture signs this Agreement. For this purpose, facts will be
considered "known to FIC" only if shown to be within the actual knowledge of (a)
an officer of FIC (other than Boisture) who is an Executive Vice President or
higher, or (b) the General Counsel, Chief Financial Officer, or Senior Vice
President - Operations of FIC, or (c) a member of the Board of Directors of FIC
(other than Boisture).

9.          Nothing in this Agreement shall constitute a release of any claims
arising under this Agreement. Boisture shall be indemnified by FIC for his
actions as an officer or director of FIC to the fullest extent allowed by law,
and FIC’s indemnification obligations to Boisture are not released by this
Agreement.

10.        Boisture further acknowledges that this Agreement, the termination of
his employment, and all actions taken in connection with the termination of his
employment are in compliance with the Age Discrimination in Employment Act and
the Older Workers Benefit Protection Act, and that all releases set forth in
this Agreement shall be applicable, without limitation, to any claims brought
under the Age Discrimination in Employment Act and the Older Workers Benefit
Protection Act. Boisture further acknowledges and agrees that:

a.         All releases given by Boisture in this Agreement are given in
exchange for the consideration set forth in paragraph 5 and such consideration
is in addition to anything of value that Boisture received prior to entering
this Agreement;

b.         Boisture has been advised to consult with an attorney of his choosing
prior to entering into this Agreement, and this provision of this Agreement
satisfies the requirement of the Older Workers Benefit Protection Act that
Boisture be so advised in writing;

11.        Boisture and FIC jointly acknowledge that this Agreement and the
offer to grant the Consideration identified in paragraph 5 do not constitute an
admission or concession of liability or wrongdoing by either party, but that
this Agreement is merely intended to facilitate an amicable termination of the
employment relationship between Boisture and FIC.

12.        In compliance with Section 7.B. of the Employment Agreement, Boisture
agrees to keep confidential all business or proprietary information and property
belonging to or generated by or for the use of FIC or its member companies,
including documents which Boisture received or prepared or helped prepare during
his employment with FIC. Boisture acknowledges that the confidentiality,
noncompetition and nonsolicitation obligations set forth in Section 7 of the
Employment Agreement remain in force and effect following termination of his
employment for the periods specified in the applicable subsection thereof.

13.        Boisture agrees to refrain forever from instituting, commencing,
maintaining, pressing or in any way aiding or proceeding upon any suit, action
or other proceeding of any kind seeking

 

6

 



 

damages or other relief against FIC; its officers, directors, attorneys or
employees; its member companies; its employee benefit plans (and the fiduciaries
or agents of said plans) or any other person or entity based upon any claim
released by this Agreement.

14.        Unless prohibited by law, Boisture agrees to notify FIC in the event
that he is contacted by any investigative, regulatory, or legislative
authorities or any party adverse or potentially adverse to FIC in litigation,
arbitration, or any other threatened adversarial proceeding in connection with
any matter related to his employment with FIC, or of which he has knowledge by
virtue of his employment with FIC. Should matters arise which, in the sole
judgment of FIC, require Boisture’s assistance, including though not limited to
assisting in the preparation of any legal defense or proceeding, testifying
truthfully in any such proceeding, and other reasonable consultation or
assistance as may be requested by FIC, Boisture agrees to cooperate with FIC by
providing such assistance as is reasonable and at times to be mutually agreed if
feasible. Boisture shall be reimbursed for such times at the rate of one hundred
and fifty dollars ($150) per hour (or for any subpart thereof), except that, for
any day on which Boisture is required to travel to render requested assistance,
he shall be reimbursed at the rate of fifteen hundred dollars ($1,500) per day
(or for any subpart thereof). Unless and until a conflict arises, an attorney of
FIC’s choosing will act as Boisture’s attorney in the event that he is called as
a witness for any matter pursuant to this paragraph. Notwithstanding any
provision to the contrary, nothing in this provision is intended to limit or
restrict in any way the communication of information by Boisture to any state or
federal law enforcement agency.

15.        Boisture and FIC agree to do nothing by word or deed to criticize,
disparage, harm or discredit the interests of Boisture or FIC; its officers,
directors or employees; its member companies; and its member companies’
employees. If Boisture needs to communicate with FIC regarding this Agreement or
the administration of his employee benefits, if any, he may do so by contacting
Theodore A. Fleron, Vice President and General Counsel, at the address set forth
in Paragraph 3.

16.        Boisture acknowledges that he understands that signing this Agreement
is an important legal act, that he has been advised to and has had the
opportunity to seek the advice of a lawyer before signing this Agreement, and
that he fully understands his rights and obligations under the Agreement.
Further, Boisture declares that he has completely read this Agreement, and that
he enters into the Agreement freely, voluntarily and without coercion. Boisture
agrees that this Agreement is valid, fair, adequate and reasonable, made with
his full knowledge and consent, and was not procured through fraud, duress or
mistake. Boisture understands that FIC is relying upon the representations he
makes in this Agreement.

17.        The provisions of this Agreement are severable. If a court or other
tribunal of competent jurisdiction rules that any provision of this Agreement is
invalid or unenforceable, such a ruling will not affect the validity or
enforceability of any other provision of this Agreement, and the Agreement shall
be deemed to be modified and amended so as to be enforceable to the extent
permitted by the law.

18.        Any announcements or publications regarding Boisture’s departure
shall be mutually agreed upon prior to being released to the public.

 

 

7

 



 

 

19.        Any disputes arising under this Agreement shall be subject to the
laws of the state of Texas (except that no regard shall be given to choice of
law cannons that might otherwise result in the substantive law of any state
other than Texas applying), and will be subject to arbitration as set forth in
Section 8 of the Employment Agreement.

20.        All payments provided in this Agreement will be paid from the general
funds of FIC. Boisture’s status with respect to amounts owed under this
Agreement will be that of a general unsecured creditor of FIC, and Boisture will
have no right, title or interest whatsoever in or to any assets of FIC,
including any investments which FIC may make to aid FIC in meeting its
obligations hereunder. Nothing contained in this Agreement, and no action taken
pursuant to this provision, will create or be construed to create a trust of any
kind or a fiduciary relationship between FIC and Boisture or any other person.

21.        It is the intent of Boisture and FIC that the provisions of this
Agreement comply with Section 409(A) of the Internal Revenue Code and related
regulations and Treasury pronouncements (“Section 409(A)”). If, based upon
subsequent regulatory guidance, the parties agree that any provision provided
herein would result in the imposition of an excise tax under the provisions of
Section 409(A), the parties will use good faith efforts to reform the Agreement
as Boisture and FIC mutually determine is appropriate to avoid imposition of
such an excise tax. Accordingly, withholding as used in this Agreement shall
refer to the applicable supplemental wage withholding rate for federal Income
tax withholding for bonus payments, plus applicable employment taxes, and shall
not include any Section 409(A) withholding amounts.

 

22.        This Agreement may be executed in multiple counterparts, each of
which, if fully executed, may be admitted in evidence as a duplicate original.

 

By: ____/s/ J. Bruce Boisture_____________

J. Bruce Boisture

 

Dated:__September 27, 2005_________________

 

By: ____/s/ Keith Long____________________

Keith Long, Chairman

Board of Directors on behalf of FIC

 

Dated:__ September 27, 2005____________

 

 

 

8

 

 

 